DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 15, 2021 has been entered.  Claims 1-9, 13-17, and 19 are pending in the application.  The application’s amendments to claims 17 and 19 have overcome each and every objection regarding claims 17 and 19 previously set forth in the Non-Final Office Action mailed August 17, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 8, 9, 13-17, and 19 are rejected under 35 U.S.C. 103 over Begg et al. (U.S. 3902475) (hereinafter – Begg) in view of Burroughs, III (U.S. 2012/0283793 A1) (hereinafter – Burroughs) in further view of Schmitz et al. (U.S. 2012/0109172 A1) (hereinafter – Schmitz).
	Re. Claims 1 and 3: Begg teaches a biopsy incision device comprising: 
a proximal side to be arranged on a skin surface (Abstract: “A device for forming a skin incision having a lower surface adapted to be placed flat against the skin…”); and 
a distal side that includes a blade actuator (Fig. 1, described in col. 2, lines 5-10: “The lower part of the arm 6 is provided with pins 9 and 10 to which a knife 11 is fastened”); 

such that the blade actuator and cutting blade are pivotable around a pivot axis, whereby the cutting blade may cut the skin surface (Claim 1: “…support member for limited angular movement about a fixed axis so that upon pivotal movement of said instrument about said axis the cutting edge moves from a point above the plane of the lower face of the base plate adjacent one end of said aperture in an arcuate path through said aperture below the plane of the lower face of the base plate to a point above the plane of the lower face of the base plate adjacent the opposite end of said aperture to produce an incision of predetermined length and depth”).  
The previous citation also reads upon the requirements of claim 3, wherein the blade actuator is adapted to actuate the at least one cutting blade through an arc (i.e., arcuate path) on a skin surface at the proximal side.
Begg does not explicitly teach the invention comprising at least two cutting blades.  
Burroughs teaches the invention comprising at least two cutting blades, wherein such blades are arranged such that proximal edges of the at least two cutting blades substantially meet (Fig. 3: cutting surfaces 58, 60 meeting at point 62).  Burroughs teaches analogous art in the technology of excision instruments (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Begg to include the use of two cutting edges meeting substantially at a point to form a V-shape as taught by Burroughs, the motivation being that, since Begg is concerned with severing capillaries for the purpose of causing bleeding to analyze bleeding times, a dual-edged V-shaped blade allows for a significantly larger cut portion which may sever more blood vessels to ensure sufficient bleeding. 

Schmitz teaches the invention wherein the at least two cutting blades are configured with a curvature (Fig. 37: curved blade shapes 400, 404, 408).
It would have been obvious to one having skill in the art before the effective filing date to have modified Begg in view of Burroughs to include blades configured with a curvature, the motivation being that such a curved configuration is most beneficial for passing through soft tissue (Paragraph 0196). 
Re. Claim 2: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein the at least two cutting blades have a pre-cut hidden position or a post-cut hidden position, in which the at least two cutting blades are positioned distally of the proximal side; and wherein the at least two cutting blades have an exposed position, in which the at least two cutting blades are positioned proximally of the proximal side (Col. 2, lines 17-24: “The edge of the knife is adjusted in relation to the bottom surface of the base plate… so that the knife edge is only just sightable below the elongated aperture 2…;” adjustment allows for the knife to be in a hidden position as well as an exposed position).
Re. Claim 4: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein the axis is parallel to the skin surface at the proximal side (Fig. 1, shaft 5 defining the pivot axis is necessarily parallel to the skin surface during operation of the device).
Re. Claim 5: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention further comprising 
a center plate (Fig. 1, a base plate) arranged at the proximal side; 

Re. Claim 8: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein each of the two cutting blades has a beveled edge (Fig. 1, knife 11 shown with a parallel line towards the tip, indicating a bevel; Fig. 2, knife 20 also shown with a parallel line towards the tip).  The definition of a beveled edge is given by Merriam-Webster’s dictionary: “cut at an angle that is not a right angle” (https://www.merriam-webster.com/dictionary/beveled).  It is well-known in the art that a blade or knife necessarily requires at least one bevel in order to form a cutting edge.
Re. Claim 9: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein each of the at least two cutting blades has a V-shape, with a vertex positioned at the proximal side of the biopsy device (Fig. 1, showing the tip of the knife 11 having a V-shape).  Examiner is herein interpreting “V-shape” as formed by any two lines (curved or straight) coming together at a point.
Re. Claim 13: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein the at least two cutting blades and/or the blade actuator is lockable, such that the at least two cutting blades do not extend proximally beyond the proximal side (Fig. 3, described in col. 2, lines 58-66: “The projection 23 and the corresponding cavity constitute a snap detent resiliently retaining the arc-shaped member 15 and the knife supported thereby in the starting position”).
Re. Claim 14: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein the blade actuator extends distally from the 
Re. Claim 15: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention further comprising grip flanges extending distally from ends of the biopsy device (Figs. 2, 3, having grippable grooves (top of support member 14 and either side of arc-shaped support member 15), whereby the ends of the grooves form ribs or rims).  The definition of a flange is given by Merriam-Webster’s dictionary: “a rib or rim for strength, for guiding, or for attachment to another object” (https://www.merriam-webster.com/dictionary/flange).  Examiner notes that the phrase “distally from ends” does not constrain which ends of the device the grip flanges are extending from.
Re. Claim 16: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 15.  Begg also teaches the invention further comprising a center plate arranged at the proximal side; wherein the center plate is planar with the proximal ends of the grip flanges (Figs. 2, 3, wherein the grippable grooves of arc-shaped support member 15 form top (distal) and bottom (proximal) pairs of flanges having ends that are planar with the center plate 13).
Re. Claim 17: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention further comprising a pair of opposed grip flanges extending distally from ends of the biopsy incision device such that the pair of grip flanges forms a grippable surface (Figs. 2, 3, wherein the opposite sides of arc-shaped support member 15 form opposing flanges and form a grippable surface).
Re. Claim 19: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 1.  Begg also teaches the invention wherein each of the at least two cutting blades are provided with a point (Fig. 1, the knife 11 having a point) extending at an angle from an axis of extension of the at 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Begg et al. (U.S. 3902475) (hereinafter – Begg) in view of Burroughs, III (U.S. 2012/0283793 A1) (hereinafter – Burroughs) in further view of Schmitz et al. (U.S. 2012/0109172 A1) (hereinafter – Schmitz) in further view of Banbury et al. (U.S. 2004/0215217 A1) (hereinafter – Banbury).
	Re. Claims 6 and 7: Begg in view of Burroughs in further view of Schmitz teach the invention according to claim 5.  Begg, Burroughs, and Schmitz do not teach the invention wherein a proximal surface of the center plate is provided with a plurality of spikes, such that the biopsy incision device can be held in place against the surface of the skin.
	Banbury teaches the invention wherein a proximal surface of the center plate is provided with a plurality of spikes, such that the biopsy incision device can be held in place against the surface of the skin (Fig. 36, clip 870 located on a center plate of the device having tines which clamp onto tissue; fig. 61, a second embodiment wherein the tines extend outwardly towards from the retaining portion 2008, similar to spikes shown in applicant’s figs. 1-5).  Since the spikes are located on a proximal center plate, Banbury also reads upon the requirements of claim 7, wherein a proximal surface of the device is provided with a plurality of spikes.  Banbury teaches analogous art in the technology of skin biopsy devices (Abstract).
	It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Begg, Burroughs, and Schmitz to incorporate spikes on a proximal center .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791